Exceptions overruled. This is an action of tort in two counts. In one the plaintiff, as the administrator of his wife’s estate, seeks to recover compensation for personal injuries alleged to have been sustained by her while she was a passenger in the defendant’s bus; in the other the plaintiff seeks to recover consequential damages. The sole question for decision arises out of the plaintiff’s exception to the direction of verdicts for the defendant on both counts. There was no error. The deceased, a large, active woman, aged sixty-three, without any apparent physical incapacity, entered the defendant’s bus which was then standing on an upgrade. She was putting money in the coin box when the bus started up “quite suddenly” and she was thrown to the floor and sustained an injury to her back. The bus started “suddenly with a jerk”; it “gave a ‘snap’” which was like putting in the clutch of an automobile. There was no evidence of the state of her balance at the time or that she had any hold on any part of the bus. Nor was there any evidence that she was thrown any distance. It does not appear that her hands were encumbered. The medical evidence offered by the plaintiff to show that the deceased must have been thrown to the floor with violence did not rise above speculation and conjecture. The case is governed by such cases as Craig v. Boston Elevated Railway, 207 Mass. 548, Binder v. Boston Elevated Railway, 265 Mass. 589, Seidenberg v. Eastern Massachusetts Street Railway, 266 Mass. 540, Phinney v. Eastern Massachusetts Street Railway, 285 Mass. 207, and Bray v. Boston Elevated Railway, 303 Mass. 379, rather than by Gordon v. West End Street Railway, 175 Mass. 181, Hamilton v. Boston & Northern Street Railway, 193 Mass. 324, Yancey v. Boston Elevated Railway, 205 Mass. 162, McRae v. Boston Elevated Railway, 276 Mass. 82, Johnson v. Berkshire Street Railway, 292 Mass. 311, and the other cases cited by the plaintiff.